UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28107 GILLA INC. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0335710 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 15540 Biscayne Blvd, North Miami, Florida (Address of Principal Executive Offices) (Zip Code) (416)843-2881 Registrant’s telephone number, including area code Not Applicable (Former name, Former Address and Former Fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).o Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 93,448,178 Common Shares, $0.0002 Par Value, were issued and outstanding as of May 15, 2015. GILLA, INC. INDEX TO UNAUDITED CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS Page PART I - Financial Information Item1. Interim Financial Statements (unaudited) Consolidated Interim Balance Sheets as of March 31, 2015 (Unaudited) and December 31, 2014 (Audited) 3 Unaudited Consolidated Interim Statements of Operations and Comprehensive Loss for the Three Months Ended March 31, 2015 and 2014 4 Unaudited Consolidated Interim Statement of Changes in Shareholders’ Deficiency for the Three Months Ended March 31, 2015 5 Unaudited Consolidated Interim Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 6 Notes to Unaudited Condensed Consolidated Interim Financial Statements 7-20 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 22 Item3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Disclosure Control and Procedures PART II - Other Information Item1. Legal Proceedings Item 1A. Risk Factors Item2. Unregistered Sales of Equity Securities and Use of Proceeds Item3. Defaults Upon Senior Securities Item4. Mine Safety Disclosures Item5. Other Information Item 6. Exhibits SIGNATURES Gilla Inc. Consolidated Interim Balance Sheets (Amounts expressed in US Dollars) March 31, December 31, (unaudited) (audited) ASSETS Current assets Cash $ $ Accounts receivable Inventory (note 6) Prepaid expenses and vendor deposits Total current assets Long term assets Property and equipment (note 7) Website development (note 8) Total long term assets Total assets $ $ LIABILITIES Current liabilities Accounts payable $ $ Accrued liabilities Accrued interest - related parties (note 17) Loans from shareholders (note 9) Due to related parties (note 17) Credit facility (note 10) - Total current liabilities Long term liabilities Loan from shareholders (note 9) - Due to related party (note 17) - Convertible debentures (note 12) Total long term liabilities Total liabilities Going concern (note 2) Related party transactions (note 17) Commitments and contingencies (note 18) Subsequent events (note 21) STOCKHOLDERS’ DEFICIENCY Common stock (note 13) $ $ Additional paid-in capital Shares to be issued (note 15) - Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements 3 Gilla Inc. Unaudited Consolidated Interim Statements of Operations and Comprehensive Loss (Amounts expressed in US Dollars) For the Three Months Ended March 31, 2015 For the Three Months Ended March 31, 2014 Sales $ $ Cost of goods sold Gross profit (loss) ) Operating expenses Administrative Consulting fees - related parties (note 17) Depreciation and amortization Total operating expenses Loss from operations ) ) Other income (expenses): Foreign exchange ) Loss on loan receivable written off (note 5) - Loss on settlement of debt - ) Amortization of debt discount ) ) Interest expense, net ) ) Total other expenses ) ) Net loss before income taxes ) ) Income taxes - - Net loss $ ) $ ) Loss per share (basic and diluted) $ ) $ ) Weighted average number of shares outstanding during the period Comprehensive loss: Net loss $ ) $ ) Foreign exchange translation adjustment for the period Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements 4 Gilla Inc. Unaudited Consolidated Interim Statement of Changes in Stockholders’ Deficiency (Amounts expressed in US Dollars) Common Stock Additional Paid-In Shares To Be Accumulated Accumulated Other Comprehensive Total Stockholders’ Shares Amount Capital Issued Deficit Income Deficiency Balance, December 31, 2014 $ $ $
